         Case 4:21-po-05102-JTJ Document 5 Filed 06/15/21 Page 1 of 2
                                                                      05/24/2021




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 VIOLATION:
                                           FCDS001M
             Plaintiff,                    Location Code: M7

      vs.
                                           ORDER
 WAYNE D. SYNNESS,

             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the defendant shall pay a total fine

amount of $230 ($200 fine and $30 processing fee). The total fine amount will be

paid in full on or before October 1, 2021. Payment(s) should be mailed to the

following address:

      Central Violations Bureau
      P.O. Box 780549
      San Antonio, TX 78278

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
        Case 4:21-po-05102-JTJ Document 5 Filed 06/15/21 Page 2 of 2



      IT IS FURTHER ORDERED that the initial appearance in the above

captioned matter, currently scheduled for June 24, 2021, is VACATED.

      DATED this 24th day of May, 2021.




                                      2
